Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/21 has been entered.
 Claims 1, 2, 5, 8, and 9 are cancelled.  Claim 12 is new.  Claims 3, 4, 6, 7, and 10-12 are pending.  Claim 7 is withdrawn.  Claims 3, 4, 6, and 10-12 are examined herein.
Applicant's arguments with respect to the 103 rejection and the double patenting rejection of the last Office action have been fully considered but found not persuasive. The rejection(s) of the last Office action are maintained for reasons of record and repeated below for Applicant's convenience.
Applicant's amendments to the claims have rendered the 112 rejection of the last Office action moot, therefore hereby withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 6, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al. (WO 2011/150413 A1; of record) in view of Li et a. (Shiliang Li, Guoqin Luan, Xiaoli Ren, Wenlin Song, Liuxin Xu, Minghao Xu, Junsheng Zhu, Dong Dong, Yanyan Diao, Xiaofeng Liu, Lili Zhu, Rui Wang, Zhenjiang Zhao, Yufang Xu & Honglin Li, Rational Design of Benzylidenehydrazinyl-Substituted Thiazole Derivatives as Potent Inhibitors of Human Dihydroorotate Dehydrogenase with in Vivo Anti-arthritic Activity, Scientific Reports (2015), 5, 14836; of record).
The instant claims are generally drawn to the treatment of influenza (related to claims 10, 11, and 12) comprising the administration of the compound shown below 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Shaw et al. discloses the treatment of viral infections (see, for example, the title, abstract, and the whole document) which beneficially act on dihydroorotate dehydrogenase (DHODH) to inhibit viral polymerase activity without adversely affecting cellular polymerase activity, thus providing both good efficacy and safety (see, for example, [0006]).  Shaw et al. discloses that DHODH inhibitors are effective on influenza (see, for example, the figures and throughout the document).  Shaw et al. contemplates that the DHODH inhibitors can be formulated with excipients (see, for example, [00228]) and additional antiviral agents (see, for example, [00306]).
Shaw et al. does not specifically disclose the instant compound.
Li et al. discloses the synthesis of improved DHODH inhibitors (see, for example, the title and the whole document) including the instantly claimed compound (see, for example, compound 19 in Table 1) which has a very low IC50 for DHODH (i.e. is extremely potent; see, for example, compound 19 in Table 1) and a ligand lipophilicity efficiency that is almost the highest tested (i.e. is the highest quality druglike molecule; see, for example, compound 19 in Table 1).
It would have been obvious to one of ordinary skill in the art to use the instantly claimed compound to treat viral infections such as influenza.
One of ordinary skill would have been motivated to use the instant molecule because the prior art discloses that influenza infections could be treated with DHODH .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3, 4, 6, and 10-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/302,564 in view of Shaw et al. (WO 2011/150413 A1; of record).
The instant claims are generally drawn to the treatment of viral infections with the instantly claimed DHODH inhibitors.  The copending claims are generally drawn to compounds and uses thereof to treat DHODH mediated diseases, and Shaw et al. clarifies that viruses are DHODH mediated diseases, therefore the instant claims are obvious in light of the combination. 
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
The Applicant argues “Shaw discloses compound A3 having the structure significantly different from Applicant's formula (II)”.
This is not found persuasive.  It is not germane that the prior art compounds have different structures, what is germane is whether it would have been obvious to substitute one compound for the other.  In the instant case that obviousness analysis does not hinge on the structure, but is instead based on the mechanism of action, in this case the inhibition of DHOD.  As stated in the prior Office actions, the prior art clearly teaches that the instantly claimed compound was not only known but was also known to be a superior DHODH modulating compound.  Therefore it would have been obvious to substitute one DHODH inhibitor for the other which was known to be superior, and would have been done with a reasonable expectation of success.
The Applicant argues “there are limited drugs targeting DHODH due to many factors as detailed below.
Among many DHODH inhibitors, Leflunomide, Teriflunomide (also known as A771726, an active metabolite of Leflunomide), Buquina, and Vidofludimus (4SC-101) are the most well-known in the field. However, for more than 20 years, only Leflunomide (used for rheumatoid arthritis, approved by the FDA in 1999) and Teriflunomide (used for multiple sclerosis, 2012) have been clinically approved to be effective. The clinical study for another DHODH inhibitor, Buquina was terminated because the treatment window was too narrow.

As stated above, there have been no newly approved drugs targeting DHODH for more than 20 years. In recent years, new DHODH inhibitors have been reported, however, most of them lack the ability to inhibit DHODH or do not show obvious therapeutic effects in animal models, thus limiting further development and uses thereof. Regardless the potential for DHODH as a target for developing broad-spectrum anti-RNA virus drugs, the feasibility of DHODH inhibitors as broad-spectrum anti-RNA virus drugs with in vivo activity has remained unsolved.”
This is not found persuasive.  The pharmaceutical arts are well-known to be difficult, and similarly well-known to have a low level of success.  This is why such a high degree of experimentation is typical and expected for such a low return.  Further, the arguments of Applicant clarify that the field is continuously attempting to develop new DHODH inhibitors, i.e. that the field recognizes the high level of difficulty and low 
The Applicant argues “DHODH inhibitors are involved in a large number of diseases with significantly different pathogenesis; DHODH inhibitors are structurally different; and therefore not all DHODH inhibitors can treat the same diseases, such as viral infections. In view of structurally significant difference of Applicant's DHODH inhibitors and Shaw's compounds (e.g., A3), a person skilled in the art would not have reasonably expected that Applicant's compounds can possess excellent antiviral activities”.
This is not found persuasive.  While the Examiner believes it was not intentional, the Applicant has already argued against this point.  In discussing the field’s continuous development of novel, and structurally different, DHODH inhibitors the Applicant has argued that the field is continuously working on new inhibitors (i.e. the field recognizes the potential and has a reasonable expectation of success despite the difficulties) and also that the DHODH inhibitors which were tested were structurally different.
While the Applicant has proposed that the structural differences in the DHODH inhibitors would have been seen as somehow negative, the Applicant has also argued that the field utilized these different structures during the search for novel inhibitors and the Applicant has provided no empirical support for this supposed negative view of said differing structures.  Arguments from counsel cannot take the place of evidence or data, so this argument is fundamentally hollow, and cannot be persuasive.


Examiner Comment
New claim 12, which clarifies the hand-foot-and-mouth virus and the dengue virus, should be drafted in a clearer format.  As the claim is written it could be interpreted as either limiting the choice of viruses to hand-foot-and-mouth virus and dengue virus which are then further limited as stated in the claim (e.g. “wherein the virus is hand-foot-and-mouth virus or dengue virus, and said hand-foot-and-mouth virus is EV71 virus or said dengue virus is type 2 dengue virus”), or the claim could be still encompassing influenza virus, respiratory syncytial virus, hand-foot-and-mouth virus, dengue virus, Zika virus, and Japanese encephalitis virus and if the virus is hand-foot-and-mouth virus or dengue virus they are then further limited (e.g. “wherein if the virus is hand-foot-and-mouth virus or dengue virus, said hand-foot-and-mouth virus is EV71 virus or said dengue virus is type 2 dengue virus”).  As the claim uses open language and is properly interpreted broadly, the claim is interpreted to be the latter, but the claim should be re-written more clearly so that there is no confusion in the future.

Conclusion
 Claims 1, 2, 5, 8, and 9 are cancelled.  Claim 7 is withdrawn.  Claims 3, 4, 6, and 10-12 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Deck/Examiner, Art Unit 1627